Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 23, 2020

                                      No. 04-20-00083-CV

                                    Perla Ines GUTIERREZ,
                                            Appellant

                                                 v.

                                  Ruben Oscar GUTIERREZ,
                                          Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018FLA000140-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER

        The reporter’s record in this case was originally due on March 16, 2020. On March 20,
2020, this court notified the court reporter that the reporter’s record was late. On April 23, 2020,
the court reporter responded to our notice by stating that the reporter’s record was not filed
because appellant had failed to pay or make arrangements to pay the reporter’s fee for preparing
the record and that appellant was not entitled to appeal without paying the fee.

        We therefore ORDER that appellant provide written proof to this court that either (1) the
reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or (2)
appellant is entitled to appeal without paying the reporter’s fee by May 4, 2020. If appellant
fails to respond within the time provided, appellant’s brief will be due within thirty (30) days
from the date of this order, and the court will consider only those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court